
	
		II
		110th CONGRESS
		2d Session
		S. 3547
		IN THE SENATE OF THE UNITED STATES
		
			September 23
			 (legislative day, September 17), 2008
			Mr. Nelson of Florida
			 (for himself and Mr. Martinez) introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		A bill to establish in the Federal Bureau of
		  Investigation the Nationwide Mortgage Fraud Coordinator to address mortgage
		  fraud in the United States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Nationwide Mortgage Fraud Coordinator
			 Act of 2008.
		2.Establishment in
			 the Federal Bureau of Investigation of the Nationwide Mortgage Fraud
			 Coordinator
			(a)EstablishmentThe
			 Director of the Federal Bureau of Investigation shall assign the Chief of its
			 Financial Crimes Section, Criminal Investigative Division, in addition to other
			 assigned duties, to be the Nationwide Mortgage Fraud Coordinator.
			(b)Duties of the
			 coordinatorThe Nationwide Mortgage Fraud Coordinator shall
			 oversee all Federal Bureau of Investigation activities related to the
			 investigation of mortgage fraud, including the following:
				(1)Establishing and
			 operating regional task forces, consisting of the voluntary participation of
			 Federal, State, and local law enforcement and prosecutorial agencies, to
			 organize initiatives to investigate mortgage fraud, including initiatives to
			 enforce all pertinent Federal and State mortgage fraud laws.
				(2)Providing training
			 to Federal, State, and local law enforcement and prosecutorial agencies with
			 respect to mortgage fraud, including related Federal and State laws.
				(3)Collecting and
			 disseminating data with respect to mortgage fraud, including, to the extent
			 practicable, Federal, State, and local data relating to mortgage fraud
			 investigations and prosecutions.
				(4)Preparing an
			 annual report describing the Federal Bureau of Investigation’s efforts to
			 combat mortgage fraud and the results of these efforts. This report shall be
			 submitted by the Federal Bureau of Investigation to Congress. The initial
			 report shall be submitted no later one year after the date of the enactment of
			 this Act.
				(5)Making
			 recommendations to the Director as to the need for resources to combat mortgage
			 fraud.
				(6)Performing other
			 duties as assigned that are related to the investigation and prosecution of
			 mortgage fraud.
				(c)Optional
			 FunctionsThe Nationwide Mortgage Fraud Coordinator shall have
			 the following optional responsibilities:
				(1)Establishing a toll
			 free hotline and other information systems for—
					(A)receiving reports
			 of mortgage fraud;
					(B)providing the
			 public with access to information and resources with respect to mortgage fraud;
			 and
					(C)directing reports
			 or allegations of mortgage fraud to the appropriate Federal, State, or local
			 law enforcement and prosecutorial agency, including any appropriate regional
			 task force.
					(2)Creating a
			 database with respect to suspensions and revocations of mortgage industry
			 licenses and certifications to facilitate the sharing of such information by
			 States.
				(d)Optional
			 responsibility of the Department of JusticeThe Department of
			 Justice, upon consideration of any recommendations by the Nationwide Mortgage
			 Fraud Coordinator, may—
				(1)propose
			 legislation to Federal, State, and local legislative bodies to assist in the
			 detection, investigation, and prosecution of mortgage fraud, including measures
			 to address mortgage loan procedures and property appraiser practices that
			 provide opportunities for mortgage fraud; and
				(2)make
			 recommendations to Congress as to the need for additional resources to combat
			 mortgage fraud.
				(e)SunsetThis
			 section shall sunset September 30, 2015.
			
